*729OPINION.
ARundell.
Section 240(c) of the Revenue Act of 1921 provides for the affiliation of two or more domestic corporations where substantially all of their stock is owned or controlled by the same interests.
It is undisputed that all of the stock of both corporations was owned by three individuals in the proportions set forth in our findings of fact. If these persons are the same interests there can be no question about the correctness of the respondent’s action in affiliating the corporations for tax purposes. The petitioner contends, however, that they are not the same interests, because of the divergence of their stockholdings. The voting stock of the Wood Lumber Co. was divided equally among the three stockholders. Their holdings in the petitioner ranged from 21.5 per cent in the case of Ketcham to 46.6 per cent in the case of Tinkham. The difference in the amount of their interests in both corporations did not in any case exceed about 13 per cent. We are unable to say from these bare facts that they are not the same interests, as determined by the respondent. See Monroe Furniture Co., Ltd., 2 B. T. A. 743; Barnes Coal & Mining Co., 3 B. T. A. 891; Germantown Braid Co., 3 B. T. A. 1336; M. S. C. Molding Corporation, 7 B. T. A. 216.

Decision will be entered for the respondent.